         Case 1:18-cr-00182-NONE-SKO Document 110 Filed 07/14/20 Page 1 of 2


1    Serita Rios, SBN# 246568
     Law Office of Serita Rios
2    2014 Tulare Street, Suite 600
     Fresno, California 93721
3    Telephone (559) 224-1800
     Facsimile (559) 224-1806
4    serita@seritarioslaw.com
5
     Attorney for Defendant TAMILENE CISNEROS
6

7

8

9

10                             UNITED STATES DISTRICT COURT
11                           EASTERN DISTRICT OF CALIFORNIA

12

13
     THE UNITED STATES OF AMERICA,            )    Case No. 1:18-CR-00182-NONE
                                              )
14                           Plaintiff,       )    STIPULATION AND ORDER
                    vs.                       )    TO MODIFY CONDITIONS
15
                                              )    OF PRETRIAL RELEASE TO PERMIT
                                              )    SURRENDER OF PASSPORT
     TAMILENE CISNEROS,                       )
16
                                              )
17
                             Defendant.       )
                                              )
18
                                              )

19         IT IS HEREBY STIPULATED by and between the defendant, TAMILENE CISNEROS,

20   through her counsel of record, Serita Rios, and the United States of America, by and

21   through its counsel, Laura Withers, Assistant United States Attorney, that Ms.
22
     Cisneros’ conditions of release be modified to include the following:
23
               1. You must surrender your Mexican passport to the Clerk, U.S.
24                District Court, and you must not apply for or obtain a
                  passport or any other travel documents during the pendency
25                of this case.
26
               2. All previously imposed conditions of release not in conflict
27                with this order remain in full force and effect.

28



                 STIPULATION AND [PROPOSED] ORDER TO MODIFY CONDITIONS OF
                     PRETRIAL RELEASE TO PERMIT SURRENDER OF PASSPORT

                                                  -1-
         Case 1:18-cr-00182-NONE-SKO Document 110 Filed 07/14/20 Page 2 of 2


1           The basis for this request is as follows:
2
            The parties were recently advised that Ms. Cisneros obtained a Mexican
3
     passport at the direction of her immigration attorney in order to complete the process
4
     of obtaining a U-Visa. At the direction of Pretrial Services, Ms. Cisneros has
5
     relinquished her passport to defense counsel. In order for counsel to surrender the
6

7
     passports to the U.S. District Court it is necessary to modify her conditions as

8    requested.

9           IT IS SO STIPULATED.
10

11
            Dated: July 12, 2020                           /s/ Serita Rios

12                                                      Serita Rios
                                                        Attorney for Defendant
13

14

15
                                                          /s/ Laura Withers
            Dated: July 12, 2020
16                                                      LAURA WITHERS
                                                        Assistant U.S. Attorney
17

18

19
                                               ORDER
20
            Good cause appearing, the conditions of release for defendant, TAMILENE
21
     CISNEROS, shall be modified to permit the surrender of her Mexican passport to the U.S.
22
     District Court.
23

24

25   IT IS SO ORDERED.

26      Dated:    July 13, 2020
27                                                 UNITED STATES DISTRICT JUDGE

28



                  STIPULATION AND [PROPOSED] ORDER TO MODIFY CONDITIONS OF
                      PRETRIAL RELEASE TO PERMIT SURRENDER OF PASSPORT

                                                 -2-
